                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


SHANNA LOVE WILDER,

                    Plaintiff,
                                                     Case No. 19-cv-1878-pp
      v.

ANDREW M. SAUL,

                    Defendant.


 ORDER REQUIRING PLAINTIFF TO FILE AMENDED MOTION FOR LEAVE
        TO PROCEED WITHOUT PREPAYMENT OF FILING FEE


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying her claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. She also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 2.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court does not have

enough information to determine whether she can proceed without prepaying

the filing fee. The plaintiff’s affidavit indicates that she is married, but

separated, she is not employed, and she has three dependent children she is

responsible for supporting. Dkt. No. 2 at 1. The plaintiff lists two amounts of

income ($628 a month and $528 a month), but does not list the source of that


                                          1
income. Id. at 2. She lists expenses of $628 per month ($42 rent, $586 other

household expenses), id. at 2-3, so according to the figures she provides, she

has $528 per month over and above her expenses. The plaintiff has no cash on

hand or in a checking or savings account, and she does not own a home, a car

or any other property of value. Id. at 3-4. The court will require the plaintiff to

file an amended request to proceed without prepaying the filing fee. The

plaintiff should explain the source of her income and whether she does have

$528 per month that is unaccounted for on the request form she filed. The

plaintiff has an attorney who should assist her with filling out and filing the

amended form.

      The court ORDERS that the plaintiff shall file an amended request to

proceed without prepaying the filing fee by the end of the day on January 17,

2020. Failure to file the amend request by the deadline will result in denial of

the motion and an order to pay the entire filing fee by a date certain.

      Dated in Milwaukee, Wisconsin this 27th day of December, 2019.

                                       BY THE COURT:


                                       _____________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge




                                         2
